THE LAW OFFICE OF JILLIAN SIDOTI 38730 Sky Canyon Drive Suite A Murrieta, CA 92596 (323) 799-1342 www.jilliansidoti.com November 5, 2013 Mr. Duc Dang Securities Exchange Commission Re: CenturyTouch Ltd, Inc. Registration Statement on Form S-11 Filed December 24, 2012 File No.333-185670 Dear Mr. Dang, Please note our responses to your comments. General 1. We note your responses to comments 2 and 30 in our letter dated January 18, 2013 referring the 8-K filed on July 31, 2013.Please note that you have not made any filings since December 24, 2012.Please advise.Additionally, please note that we will not be in a position to declare this registration statement effective until you have satisfied your reporting obligations. We intend on making all of these filings prior to effectiveness. We are in the process of finalizing our required 10qs, 10ks, and 8ks. 2. We note your response to comment 3.Please tell us how your shareholders received their shares but not the certificates.Also, please provide us with a copy of the letter you will provide the selling shareholders notifying them of the requirements to sell at a fixed price and their underwriting status. We have since issued share certificates. We intend on issuing a letter to all shareholders stating the following: If you intend on selling your shares in the public marketplace, you must be advised of the following: Under the Securities Act of 1933, you are deemed an underwriter and if you are to sell your shares in the open marketplace, you must sell them at the fixed price of $0.05 per share. As a shareholder, you may have civil liability under Section 11 and 12 of the Securities Act for any omissions or misstatements in the registration statement because of your status as an underwriter. 1 3. We note your response to comment 6; however, please note that we have not yet received the materials. Please provide additional copies at your earliest convenience for our review. This is filed as correspondence. 4. We note your response to comment 8. Please describe the process your accountant undertakes to prepare and maintain your books and records and the corresponding controls that are in place to ensure that the activities you conduct and the transactions you consummate are recorded in accordance with U.S. GAAP. Additionally, clarify for those employees of your accountant that perform services for the company, their specific qualifications that make them familiar with U.S. GAAP. Our accountant has provided the following response:We prepare and maintain the company's accounting records from the information and documentation received from the directors Eric Wong and Mrs L Chan and prepare financial statements in accordance with the special provisions of Part 15 of the UK Companies Act 2006 relating to small companies and in accordance with the Financial Reporting Standard for Smaller Entities. They are also prepared in accordance with the rules and regulations laid down by the Institute of Chartered Accountants in England and Wales of which we are a member and generally accepted accounting principles in the UK. 5. Please tell us how many hours your accountant spent last year preparing your books and records and related financial statements and the total amount of fees you paid to such accounting firm in connection with these services. Additionally, tell us when the Company began to retain these services. Our accountant has provided the following response: We spent 210 hours last year preparing the company's books and records and related financial statements for various periods during and for the year ended 30 June 2013 and charged the company £12,216 (including vat @ 20%).The company has retained our services since September 2012. Prospectus Summary, page 5 6. We note the revised disclosure of your revenues generated for the nine months ended March 31, 2013.Please revise to also disclose the net loss experienced for the same period. We have updated this to read: For the fiscal year ended June 30, 2012, we generated revenues of $145,725 which resulted in a loss of $128,286. For the fiscal year ended June 30, 2013, we generated revenues of $238,765 resulting in a net loss of $379,688. 7. We note your response to comment 9.Please note that on page 6 you still refer to “timely investing the proceeds of this offering….”Please revise your disclosure accordingly. We have removed this reference. 2 Risk Factors General Risks Related to Our Business Some of our mortgage loans may have “due on sale” provisions, page 14 8. We note your response to comment 11.Please revise your narrative in this section to clarify that all of your loans are subject to the referenced provision. We have added a sentence to reflect this. Our independent auditors have expressed in their report…, page 15 9. Please revise your disclosure in this subcaption and narrative to disclose the net losses you have incurred, as previously requested.Also, please relocate this risk factor and the next one discussing the selling shareholders to the beginning of this section. We have moved both risk factors to the beginning. We also updated the subcaption and the narrative to reflect the net losses for 2013 and 2012. Management’s Discussion and Analysis of Financial Condition, page 20 Please tell us how your statement that “currently the rental income from our properties covers our mortgages and administrative expenses” is accurate. We have removed this statement. Please clarify how you determined you have earnings per share of $.01. That now reads (.01) Results of Operations, page 20 We note your response to comment 13.Please revise to discuss the reason behind the changes in your revenues and expenses. We have updated to read as follows: Although our revenues increased by $93,040, our gross profit only increased by $20,003 due to a $73,037 increase in cost of revenues. Our net loss in the year ended June 30, 2013 was $379,688 compared to a loss of $128,286 in the year ended June 30, 2011. This is in large part because of our increase in both administrative and interest expenses. Administrative expenses increase by $146,973 and interest expense increased by $124,432. 3 Reports to Stockholders, page 22 Please explain the basis for your disclosure that you “are not subject to the informational requirements of the Securities Exchange Act of 1934.”Please refer to your Form 10 registration statement and subsequent amendments that were filed in 2010. We have updated to read: We are subject to the informational requirements of the Securities Exchange Act of 1934, as amended.Wewill be subject to the requirements of Section 15(d) under the Exchange Act, which requires an issuer to file annual reports on Form 10-K (or any successor form), quarterly reports on Form 10-Q (or any successor form), and current reports on Form 8-K. Our Properties, page 25 You disclose that all the properties were acquired on April 21, 2012.Please clarify if this is the date of your merger or the date of original acquisition by CenturyTouch, the British company. This is our merger date and not the original date of acquisition. We reissue comment 22.Please revise to provide your average effective rental rates for the commercial and residential portions of each property.Clarify if all leases were in place prior to your merger.If not, discuss your leasing activity. The average effective rental rate for commercial is approximately $1,132 per month, for residential is approximately $557 per month. There were no prior operations (such as rental revenues) in the properties acquired. We needed to refurbish the properties into rentable units after the acquisition. Security Ownership of Certain Beneficial Owners and Management, page 29 Please revise the table to attribute all of CenturyTouch Group’s shares to Mr. Wong. We have added the following: 1.)This shareholder is controlled by our CEO, Dr. Eric Wong and therefore all of the shares held by CenturyTouch Group are atrributable to Mr. Wong. 4 Director, Executive Officers, Promoters and Control Persons, page 30 We note your revised disclosure in response to comment 25.Please confirm that the listed persons are your only promoters. Messers. Wong and Wong are our only promoters. We note your response to comment 26.Please further revise to explain what you mean by "active real estate investor".Please also revise the disclosure for Mr. Edmund Wong to include only Mr. Wong's prior experience. We have updated the last sentence of this paragraph and have revised to defined “active real estate investor” as: whereby Mr. Wong does not just invest in real estate, but finds, manages, and sells his own properties as opposed to having a passive role in investing Please also briefly describe the specific experience, qualifications, attributes or skills that led to the conclusion that Mr. Wong should serve as a director. Interests of Named Experts and Counsel, page 33 We note your disclosure regarding your change in accountant and that your prior accountant’s audit report for the period of inception to September 31, 2012 contained an explanatory paragraph in respect to uncertainty as to your ability to continue as a going concern. Further, you disclose that your prior accountant did not issue a modified audit report as to uncertainty. Note that a modified audit opinion includes an opinion that expresses substantial doubt about a company’s ability to continue as a going concern. In your amended filing, please update your disclosure accordingly. We have updated this disclosure. We note your disclosure that Exhibit 16.1 was filed as part of your registration statement. We are unable to locate this exhibit. Please clarify. It is hereby filed. Please amend your disclosure to state the date of your new accountant’s engagement. Our new accountant’s engagement was signed on April 24, 2013. Report of Independent Registered Accounting Firm, page F-1 5 We note your response to our prior comment twenty-nine. Please file an Item 4.01 Form 8-K disclosing your change in accountant. We are in the process of filing all of these. We expect to have them completely filed by November 14, 2013. Financial Statements We note your response to our prior comment thirty. We are unable to locate your referenced 8-K dated July 31, 2013 regarding a change in fiscal year-end. Please clarify when this 8-K will be filed and whether or not it will represent an amendment to the 8-K filed on April 12, 2012. Additionally, provide to us a timeline of when your Form 10-K for the year ended June 30, 2012 and subsequent quarterly reports will be filed. We are in the process of filing all of these. We expect to have them completely filed by November 14, 2013. Please revise your filing to provide updated financial statements.Refer to Rule 3-12 of Regulation S-X. Our financials are updated through June 30, 2013 Please remove the references to the March 31, 2013 and 2012 financial statements and notes as audited within your amended filing. These have been removed. It appears that you have corrected an error in previously issued financial statements.Please revise your filing to provide the disclosures required by paragraph 7 of ASC 25010-50.Additionally, please label your financial statements as restated and have your auditors reference the restatement in their opinion. Our financial statements for the fiscal year ended June 30, 2012 were re-audited by Bongiovanni & Associates, CPA since our previous auditor, Stan J.H. Lee, CPA, from our understanding, is no longer as registered member of the PCAOB and as such we did not (and are unable to) use his report in the S-11. The audit report contained by Bongiovanni & Associates, CPA’s is an initial audit report and has never been ‘restated’ up to this point. We do not feel it would appropriate to include restatement disclosures or ask Bongiovanni & Associates, CPA’s to modify their own opinion as the result of another auditors’ report. 6 Please provide your significance test calculations for your real estate properties acquired during the periods for which income statements are required or subsequent to the latest balance sheet.Please refer to Rule 8-06 of Regulation S-K. We believed Rule 8-06 of Regulation S-X is not applicable to our real estate acquisitions because there were no prior operations (such as rental revenues) in the properties acquired. We needed to refurbish the properties into rentable units after the acquisition. Please tell us how you have complied with the disclosure requirements in 805-10-50, or tell us how you determined it was not necessary to provide this information for your real estate acquisitions. We believed the disclosure requirements in ASC 805-10-50 are not applicable to our real estate acquisitions because there were no prior operations (such as rental revenues) in the properties acquired. We needed to refurbish the properties into rentable units after the acquisition. Part II Information Not Required in Prospectus Recent sales of Unregistered Securities, page 37. We reissue comment 41.Please advise or revise accordingly. We have updated to disclose the sales of securities. The issuer acknowledges that: l the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not foreclose the Commission from taking any action with respect to the filing; l the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and l the Company may not assert the Commission’s action of declaring the filing effective as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. 7 Further, i. The Company acknowledges that in connection with the comments made by the staff of the Commission on the Form S-11, the staff has not passed generally on the accuracy or adequacy of the disclosure made in the Form S-11; ii. The Company acknowledges that the acceleration of the effectiveness of its Form S-11 does not relieve the Company of its responsibility for adequate and accurate disclosure in the Form S-11; and iii. The Company represents that it will not assert as a defense in an action by the Commission or any other party the fact that the effectiveness of its Form S-11 was accelerated by the Commission. If you have any questions or need any additional information to grant effectiveness, please advise. Sincerely, Jillian Ivey Sidoti, Esq. 8
